                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


NutriQuest, LLC,                               Case No. 0:18-cv-00390-NEB-KMM

        Plaintiff/Counter Defendant,

   v.
                                                           ORDER
 AmeriAsia Imports LLC; Profound
 Solutions, Inc.; Ying Li, also known as
 Olivia Li; Yanbin Shen; Jenna Xu;

        Defendants/Counter Claimants.


Dean M. Zimmerli and Dustan J. Cross, Gislason & Hunter LLP, counsel for
Plaintiff/Counter Defendant

Paul J. Robbennolt and Lisa B. Ellingson, Winthrop & Weinstine, PA, counsel for
Defendants/Counter Claimants



        This matter is before the Court on the Defendants and Counterclaim-
Plaintiffs’ (hereafter “AmeriAsia”) Motion for Leave to Amend Counterclaims.
Defs.’ Mot. to Am., ECF No. 154. In addition to AmeriAsia’s existing
counterclaims for a declaration of noninfringement and invalidity of NutriQuest,
LLC’s ‘774 Patent, AmeriAsia seeks to add the following counterclaims:
(1) tortious interference with existing contracts; (2) tortious interference with
prospective contractual relationships; (3) Lanham Act; (4) Minnesota Deceptive
Trade Practices Act; (5) unfair competition; and (6) wrongful issuance of
temporary restraining order. Proposed First Am. Countercl. (“Proposed Am.
Countercl.”), ECF No. 161. For the reasons that follow, the motion to amend is
granted in part and denied in part.




                                           1
      Allegations Relating to Proposed Amended Counterclaims

      The factual basis for AmeriAsia’s proposed addition of five counterclaims
is set forth in the Proposed First Amended Counterclaims, which the Court
summarizes below. NutriQuest holds a patent (the “‘774 Patent”) for an animal-
feed formula that uses an ingredient that NutriQuest is required to keep secret
by certain agreements.1 AmeriAsia and NutriQuest are competitors in the
markets to purchase that ingredient. NutriQuest sued AmeriAsia in a state court
lawsuit on October 10, 2017 for tortious interference with NutriQuest’s
exclusive agreements for supply of the ingredient. NutriQuest sought an ex
parte temporary restraining order preventing AmeriAsia from obtaining and
disposing of the ingredient in various ways, and Rice County District Court Judge
John Cajacob issued the TRO on October 26, 2017. On January 11, 2018,
AmeriAsia sought a declaratory judgment of noninfringement and invalidity of
the NutriQuest’s ‘774 Patent. AmeriAsia then removed the case to federal court.
On June 6, 2018, NutriQuest amended its pleadings to add claims alleging that
AmeriAsia infringes the ‘774 Patent.

      AmeriAsia alleges that in August of 2017, it reached an agreement to
supply Provimi North America with the ingredient used in the animal-feed
formula. However, in October 2017, NutriQuest contacted Provimi to discuss
AmeriAsia’s purchase and sale of the ingredient. NutriQuest learned around the
same time that AmeriAsia had the contract to supply the ingredient to Provimi.
AmeriAsia asserts that between October and November 2017, NutriQuest falsely
and misleadingly represented to Provimi that AmeriAsia tortiously interfered
with NutriQuest’s exclusive agreements and infringed the ‘774 Patent, even
though NutriQuest knew that no such findings were made. In doing so,
NutriQuest allegedly intended to harm AmeriAsia and its business and intended
to procure the breach of its contract with Provimi.


1
     The secrecy of the ingredient explains the filing under seal of numerous
documents in this litigation.


                                        2
      AmeriAsia asserts that it had ongoing business relationships and a
reasonable expectancy of entering business relationships with other suppliers of
the ingredient. NutriQuest allegedly knew of those relationships and
expectancies and intentionally engaged in wrongful acts and unjustified
interference with those relationships and expectancies by falsely communicating
that the ‘774 Patent gives NutriQuest the exclusive right to purchase the
ingredient worldwide. Specifically, on December 13, 2017, a NutriQuest agent
emailed a supplier of the ingredient in Indonesia and “falsely claimed that
shipment from Indonesia of a container of [the ingredient] had broken the law,
because NutriQuest has a patent in the United States.” AmeriAsia identifies
three other suppliers to which the same alleged falsehoods were asserted.
According to AmeriAsia, this demonstrated a reckless disregard for the truth
because NutriQuest knew the ‘774 Patent does not cover purchase or shipment
of the ingredient from and that it has no force of law in Indonesia.

      NutriQuest also purportedly contacted additional third parties and
misleadingly asserted that: (1) AmeriAsia infringes the ‘774 Patent;
(2) AmeriAsia tortiously interfered with NutriQuest’s exclusive supply
agreements; and (3) falsely represented that AmeriAsia has an association with
NutriQuest. In particular, AmeriAsia asserts that on December 7, 2017,
NutriQuest sent a letter to an identified AmeriAsia customer including these
three misrepresentations. In NutriQuest’s letter, it accuses AmeriAsia of
attempting to interfere with NutriQuest’s exclusive supply agreements and
importing the ingredient. NutriQuest’s letter states that AmeriAsia is trying to
sell the ingredient to swine producers with instructions for how to formulate
feed in the manner described by the ‘774 Patent. NutriQuest’s letter to
AmeriAsia’s customer also allegedly falsely states that Defendant Yanbin Shen
had misrepresented that AmeriAsia and NutriQuest were associated so that
suppliers would do business with AmeriAsia instead of NutriQuest. AmeriAsia
contends that NutriQuest knew at the time it sent this letter that its Rice County
District Court complaint did not have any claims for patent infringement, did not


                                         3
bring patent-infringement claims after AmeriAsia sought declaratory relief of
non-infringement and invalidity, and only added patent-infringement claims in
June of 2018,suggesting it had no belief in the merits of its assertion that
AmeriAsia was infringing its patents.

      Finally, AmeriAsia claims that “[t]he ex parte TRO was wrongfully issued
by the Rice County Court.” AmeriAsia purchased some of the ingredient prior to
the existence of any of NutriQuest’s exclusive supplier agreements. Therefore,
AmeriAsia claims that it always had the legal right to move, transport, sell, use,
secret, conceal, hide, and dispose of the ingredient it purchased prior to
issuance of the TRO. The TRO prevented AmeriAsia from taking any of those
actions. It also alleges that the TRO expired on February 23, 2018.

      Futility Standard

      NutriQuest argues that AmeriAsia’s motion for leave to amend its
counterclaims should be denied because allowing amendment would be futile.2
Pl.’s Mem. in Opp’n to Mot. to Am. Countercl. (“Pl.’s Mem.”), ECF No. 168.
Though leave to amend should be freely granted when justice requires, Fed. R.
Civ. P. 15(a)(2), “[f]utility is a valid basis for denying leave to amend.” U.S. ex
rel. Lee v. Fairview Health Sys., 413 F.3d 748, 749 (8th Cir. 2005). When a party
challenges a motion to amend a pleading for futility, that challenge is successful
where the proposed “claims created ... would not withstand a motion to dismiss
for failure to state a claim upon which relief can be granted.” Hanson v. M& I
Marshall and Ilsley Bank, 737 F. Supp. 2d 988, 990 (D. Minn. 2010); see also In
re Senior Cottages of Am., LLC., 482 F.3d 997, 1001 (8th Cir. 2007) (citations
omitted) (“[W]hen a court denies leave to amend on the ground of futility, it

2
      A court may also refuse to grant leave to amend for undue delay, bad faith
on the part of the moving party, or unfair prejudice to the opposing party. See
Sanders v. Clemco Indus., 823 F.2d 213, 216 (8th Cir. 1987) (listing additional
reasons for denying a motion to amend). NutriQuest does not claim that any of
these other reasons for denying a motion to amend apply in this case, and the
Court will not address them here.


                                         4
means that the court reached a legal conclusion that the amended complaint
could not withstand a [motion to dismiss]....”). This requires a court to consider
the standard applicable to a motion to dismiss pursuant to Rule 12(b)(6).

      To survive a motion to dismiss, a complaint must contain sufficient
      factual matter, accepted as true, to state a claim to relief that is
      plausible on its face. A claim has facial plausibility when the plaintiff
      pleads factual content that allows the court to draw the reasonable
      inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).3

      Noerr-Pennington Doctrine

      NutriQuest first argues that all of AmeriAsia’s proposed amended
counterclaims are futile because they are barred by the Noerr-Pennington
doctrine.4 Noerr-Pennington immunity exists to protect a person’s First
Amendment right to petition the government through litigation and includes
actions reasonably and normally attendant to effective petitioning. Inline
Packaging, LLC v. Graphic Packaging Int’l, Inc., 164 F. Supp. 3d 1117, 1130–31
(D. Minn. 2016). “Generally, under the doctrine, the act of filing a lawsuit is
viewed as a form of petitioning activity and is therefore immune from antitrust
liability.” Id. at 1130. The doctrine can also bar claims that are based on a



3
       AmeriAsia suggests that the futility standard is more lenient than the
standard applicable to a Rule 12(b)(6) motion. Defs.’ Mem. in Supp. of Mot. to
Am. Countercl. at 4 (citing Fagen, Inc. v. Exergy Dev. Grp. of Idaho, L.L.C., No.
12-cv-2703 (MJD/SER), 2014 WL 12648452, at *7 (D. Minn. June 12, 2014),
ECF No. 156.) The Eighth Circuit case law recognizes no such distinction. See,
e.g., Hillesheim v. Myron’s Cards and Gifts, Inc., 897 F.3d 953, 955 (8th Cir.
2018) (equating futility challenge to a Rule 12(b)(6) analysis and citing Iqbal, 556
U.S. at 678).

4
      The Noerr-Pennington doctrine gets its name from two Supreme Court
cases: E.R.R. Presidents Conference v. Noerr Motor Freight, Inc., 365 U.S. 127
(1961), and United Mine Workers of Am. v. Pennington, 381 U.S. 657 (1965).


                                          5
litigant’s conduct prior to filing suit, such as sending demand letters. Select
Comfort v. Sleep Better Store, LLC, 838 F. Supp. 2d 889, 896 (D. Minn. 2012).

      Relying on the decision in Select Comfort, NutriQuest argues that
AmeriAsia’s counterclaims are based on NutriQuest’s pre-suit assertion of its
rights under the ‘774 Patent and its exclusive supply agreements. NutriQuest
asserts that such conduct is reasonably and normally attendant to protected
litigation activity, making its alleged conduct immune under the Noerr-
Pennington doctrine. Pl.’s Mem. at 3–8; id. at 6 (“This case is actually strikingly
similar to the Select Comfort case cited above.”). Unfortunately for NutriQuest,
Select Comfort is distinguishable and the doctrine does not preclude AmeriAsia’s
proposed claims.

      In Select Comfort, the plaintiff, a company that manufactured beds, sent a
pre-suit demand letter to Overstock.com, an online retailer, alleging that
Overstock was advertising and selling beds that infringed Select Comfort’s
“Sleep Number” trademark. The allegedly infringing beds were manufactured by
Sleep Better. After it received Select Comfort’s letter, Overstock stopped using
an allegedly infringing “Number Air Mattress” or “Number Bed” phrase on its
website and removed Sleep Better’s beds from sale on the website. 838 F. Supp.
2d at 891. When Select Comfort sued Sleep Better for infringement, Sleep Better
asserted counterclaims for tortious interference with the contract between Sleep
Better and Overstock based on the pre-suit demand letter. Id. The court granted
Select Comfort’s motion to dismiss the counterclaims, ruling in relevant part that
the Noerr-Pennington doctrine immunized Select Comfort from the tort claims at
issue. Id. at 897–900.

      Unlike the defendant’s counterclaims in Select Comfort, AmeriAsia’s are
not based on any pre-suit demand letter from or threat of litigation by
NutriQuest. There are three specifically identified contacts between NutriQuest
and third parties described in the proposed amended counterclaims:
(1) NutriQuest’s allegedly false assertion to Provimi that AmeriAsia was



                                         6
violating the ‘774 Patent; (2) assertions by a NutriQuest agent to a third party on
December 13, 2017 that NutriQuest had worldwide exclusivity for the ingredient
as a result of the ‘774 Patent;5 and (3) the December 7, 2017 communication
from NutriQuest to a third party, which allegedly falsely accused AmeriAsia of
infringing the patent, tortiously interfering with NutriQuest’s customers, and
misrepresenting an affiliation between AmeriAsia and NutriQuest. But AmeriAsia
does not allege that NutriQuest threatened to pursue legal remedies against any
of these third parties. Rather, AmeriAsia alleges that NutriQuest made false and
misleading statements about AmeriAsia’s conduct that were anticompetitive and
caused breaches of AmeriAsia’s existing and prospective contractual
relationships.

      NutriQuest suggests that the alleged communications are still immune
because they implied that the third parties’ conduct would violate NutriQuest’s
rights. Pl.’s Mem. at 7. And at the hearing, NutriQuest explained that the alleged
statements did not include direct threats of litigation because NutriQuest is
trying to maintain positive business relationships with its customers. However,
NutriQuest provides no support that implications, as opposed to direct threats or
assertions, are reasonably attendant to effective petitioning activity. Indeed, the
case law suggests such conduct falls outside the “purview of Noerr-
Pennington.” Inline Packaging, 164 F. Supp. 3d. at 1132. “Alleged actions against
third parties who were not directly threatened with litigation are seemingly
unrelated to [the plaintiff’s] ability to petition a court for redress for [the
defendant’s] wrongdoing.” Id. NutriQuest has not cited any cases extending the
application of Noerr-Pennington immunity to “scenarios where those receiving


5
      NutriQuest argues that whatever the purported agent’s statements may
have been, those communications cannot be attributed to NutriQuest because a
contract between NutriQuest and the individual’s company labels her an
independent contractor and not an agent. Pl.’s Mem. at 10 n.1. This argument
may ultimately be fodder for summary judgment, but whether this individual’s
statements can bind the company should not be resolved at this early stage of
the proceedings based solely on the label selected in that agreement.


                                          7
the communications were third parties not directly threatened with litigation.” Id.
In sum, the Noerr-Pennington doctrine does not render the proposed
counterclaims futile.

      Fed. R. Civ. P. 9(b)

      Second, NutriQuest argues that AmeriAsia has failed to plead certain of its
claims with the particularity required by Fed. R. Civ. P. 9(b). Although
NutriQuest recognizes that none of AmeriAsia’s proposed counterclaims are
labeled as “fraud” claims to which Rule 9(b) specifically applies, NutriQuest
asserts that the proposed counterclaims are premised on false representations,
and as such, they should be required to comply with Rule 9(b)’s stricter pleading
standard. Pl.’s Mem. at 8–11. At the hearing, NutriQuest argued that Rule 9(b)
should be applied to the claims asserted in proposed counterclaims Counts III
through VIII. AmeriAsia suggests that Rule 9(b) applies to a smaller subset of
claims, but argues that its proposed amended counterclaims are alleged with
sufficient particularity to satisfy the standard. Defs.’ Mem. in Supp. of Mot. to
Am. Countercl. (“Defs.’ Mem.”) at 4–6, ECF No. 171.

      Rule 9(b) requires that a party plead circumstances constituting fraud with
particularity. Fed. R. Civ. P. 9(b). This rule must be interpreted “in harmony with
the principles of notice pleading,” so that a pleading must identify “such matters
as the time, place, and contents of false representations, as well as the identity
of the person making the misrepresentation and what was obtained or given up
thereby.” Schaller Tel Co. v. Golden Sky Sys., Inc., 298 F.3d 736, 746 (8th Cir.
2002) (citations omitted).

      Assuming that Rule 9(b) applies to at least some of AmeriAsia’s proposed
counterclaims, the Court concludes that the specific allegations of false
representations are alleged with the particularity required by the Rule. Each of
the “Counts” setting forth various claims incorporates all of the other allegations
in AmeriAsia’s proposed amended pleading, Proposed Am. Countercl. ¶¶ 62, 72,
92, and the Court reads the pleading as a whole when determining whether its


                                         8
allegations suffice. As noted above, the proposed pleading specifically identifies
three allegedly false representations made by Nutriquest: (1) allegedly false
representations of fact to Provimi in October and November of 2017;6 (2) the
alleged agent’s December 13, 2017 statements to PT. Fuluso Kencana
International; and (3) the December 7, 2017 letter from NutriQuest to one of
AmeriAsia’s customers. With respect to these allegations, the proposed
counterclaims are sufficiently particular to give NutriQuest the equivalent of the
information found in “the first paragraph of a newspaper story,” see Parnes v.
Gateway 2000, Inc., 122 F.3d 539, 550–51 (8th Cir. 1997), and allows NutriQuest
“to respond specifically and quickly to the potentially damaging allegations,” see
Schaller, 298 F.3d at 746. Accordingly, the Court finds that the proposed
counterclaims are not futile.

      However, the Court notes that AmeriAsia has indicated that the Lanham
Act and MDTPA claims are premised upon “numerous” false or misleading
statements of fact attributable to NutriQuest. See Proposed Am. Countercl.
¶¶ 64–66, 74–76. If AmeriAsia’s claims are broader than the specific
circumstances identified in its proposed amended pleading, then it will be
necessary for AmeriAsia, as soon as possible, to disclose more detailed
information about any additional false representations of which it is aware.
Moreover, NutriQuest has designated certain material in this litigation
“Confidential-Attorney’s Eyes Only,” and includes portions of those materials in
its proposed counterclaims. The Court does not address the issues implicated by




6
       NutriQuest indicates that the allegations concerning NutriQuest’s
representations to Provimi do not identify who made the statements. and
AmeriAsia makes several allegations on information and belief. Pl.’s Mem. at 9–
10. The Court is not persuaded that NutriQuest is unable to respond to the
allegations concerning Provimi. NutriQuest either is aware, or soon can be,
about who, if anyone, spoke to Provimi about AmeriAsia during the timeframe
identified. Thus, NutriQuest is able to adequately defend itself against
AmeriAsia’s allegations.


                                        9
that decision at this time. That is apparently the subject of a forthcoming motion
for which AmeriAsia has reserved a hearing date later this month.

      Lanham Act Counterclaim

      Third, NutriQuest argues that AmeriAsia’s Lanham Act claims are futile
because they fail to allege that NutriQuest misused any trademark or other
protected mark. Pl.’s Mem. at 11–13. According to NutriQuest, any Lanham Act
claim requires allegations that the party to be held liable used a protected mark
or an imitation of such a mark in interstate commerce. Id.

      Section 43(a) of the Lanham Act provides, in relevant part, as follows:

      Any person who ... in connection with any goods or services ... uses
      in commerce ... any ... false or misleading description of fact, or
      false or misleading representation of fact, which ...

         (A) is likely to cause confusion, or to cause mistake, or to
         deceive as to the affiliation, connection, or association of such
         person with another person, or as to the origin, sponsorship, or
         approval of his or her goods, services, or commercial activities
         by another person, or

         (B) in commercial advertising or promotion, misrepresents the
         nature, characteristics, qualities, or geographic origin of his or
         her or another person's goods, services, or commercial
         activities,

      shall be liable in a civil action by any person who believes that he or
      she is or is likely to be damaged by such act.

15 U.S.C. § 1125(a)(1). “Subsection (a)(1)(A) is referred to as the false
endorsement prohibition; subsection (a)(1)(B) is referred to as the false
advertising prohibition.” Am. Ass’n of Orthodontists v. Yellow Book USA, Inc.,
434 F.3d 1100, 1102 (8th Cir. 2006).

      Although not entirely clear, AmeriAsia’s proposed amended Lanham Act
counterclaim appears to rely on the false endorsement prohibition in



                                        10
subsection (a)(1)(A). AmeriAsia indicates that its Lanham Act claim is for “unfair
competition” and is brought under 15 U.S.C. § 1125(A).” The allegations in its
Lanham Act “Count” generally track subsection (a)(1)(A)’s language, but
AmeriAsia’s factual allegations fail to allege that NutriQuest is engaged in any
conduct that would amount to false endorsement. AmeriAsia does not allege that
NutriQuest is making false representations that are likely to cause consumers
confusion, or to mistake, or to be deceived that there is an “affiliation,
connection, or association” between NutriQuest and AmeriAsia. Nor does
AmeriAsia allege any facts suggesting that NutriQuest has made a false
representation which is likely to cause confusion or a mistake, or to deceive as
to the origin, sponsorship, or approval of NutriQuest’s goods, services, or
commercial activities by AmeriAsia. Finally, although AmeriAsia’s proposed
pleading says that it is pursuing an “unfair competition” claim under the Lanham
Act, it does not cite any Eighth Circuit or Supreme Court case recognizing a
freestanding claim independent of the false endorsement of § 1125(a)(1)(A) or
the false advertising provisions of § 1125(a)(1)(B).

      In support of its argument that AmeriAsia’s Lanham Act claim is futile
because AmeriAsia fails to allege misuse of a protected mark, NutriQuest relies
on DaimlerChrysler AG v. Bloom, 315 F.3d 932, 936 (8th Cir. 2003). In
DaimlerChrysler, the plaintiff asserted Lanham Act claims under several
provisions of the statute, including the false-endorsement provision found at
§ 1125(a)(1)(A). The Eighth Circuit stated that “[e]ach provision [of the Lanham
Act relied on by the plaintiff] requires, as a prerequisite to finding liability, that
the defendant ‘use in commerce’ the protected mark or a colorable imitation
thereof.” Id.

      In the face of this Eighth Circuit precedent, AmeriAsia relies mainly on
out-of-circuit precedent and does nothing to distinguish DaimlerChrysler.
However, neither DaimlerChrysler itself nor NutriQuest explains whether the
requirement of use of a mark has any applicability to a false advertising claim
under § 1125(a)(1)(B).


                                          11
      Indeed, some cases suggest that a false advertising claim under
subsection (a)(1)(B) may be viable without any allegations that the opposing
party misused a protected mark. See, e.g., Insignia Systems, Inc. v. News
America Marketing In-Store, Inc., No. 04-cv-4213 (JRT/AJB), 2007 WL
2893374, at *6 (D. Minn. Sept. 28, 2007); Blue Rhino Global Sourcing, Inc., 888
F. Supp. 2d 718, 722–23 (M.D.N.C. 2012). However, AmeriAsia has not included
language or any other indication in its proposed amended counterclaim that
plainly indicates it intends to pursue a false advertising claim. Its allegations
suggest that may be a possibility (especially considering how little the factual
allegations have to do with false endorsement), but it doesn’t refer to the false
advertising subsection or track its language in its proposed amended pleading,
doesn’t clearly reference it in its briefing, and does not argue that its proposed
pleading plausibly sets forth the elements of such a claim. The Court will not
assume that AmeriAsia intends to bring such a claim under these circumstances.

      Based on this record, the Court denies AmeriAsia’s motion for leave to
amend its counterclaims with its Lanham Act claim. However, the Court will
allow AmeriAsia an additional opportunity to clarify its proposed amended
Lanham Act counterclaim. AmeriAsia may prepare a Proposed Second Amended
Counterclaims, and if NutriQuest is unwilling to consent to that proposed
pleading, AmeriAsia may renew its motion for leave to amend with respect to
that claim.

      No Cause of Action for Wrongful Issuance of TRO

      Finally, NutriQuest contends that there is no cause of action for the
wrongful issuance of a temporary restraining order. Pl.’s Mem. at 13–14. Rule 65
permits a district court to “issue a preliminary injunction or a temporary
restraining order only if the movant gives security in an amount that the court
considers proper to pay the costs and damages sustained by any party found to
have been wrongfully enjoined or restrained.” Fed. R. Civ. P. 65(c). Minnesota’s
rules likewise required NutriQuest to post such a bond when it sought a TRO in



                                         12
state court. Minn. R. Civ. P. 65.03(a). Both the federal and Minnesota rules
provide that “[t]he surety’s liability may be enforced on motion without ... an
independent action.” Fed. R. Civ. P. 65.1; Minn. R. Civ. P. 65.03(b).

      Both parties seem to agree that AmeriAsia may recover against the bond
if it is determined that the TRO was wrongfully issued regardless of whether
that relief is part of a separate claim or a motion under Fed. R. Civ. P. 65.1.
NutriQuest does not point the Court to any caselaw directly addressing whether
a district court is required to dismiss a wrongful-TRO claim that is raised
independently as opposed to through a Rule 65.1 motion. Neither party has
directed the Court to authority answering the question whether a party may add
a freestanding claim for wrongful issuance of a TRO to a pleading raising other
claims.7 Given the absence of clearly applicable caselaw requiring such a claim
to be dismissed, the Court will not conclude that AmeriAsia is foreclosed from
amending its counterclaims to assert its wrongful-TRO claim at this time.

                                      ORDER

      For all the foregoing reasons, IT IS HEREBY ORDERED THAT Defendants’
Motion for Leave to Amend Counterclaims, ECF No. 154, is GRANTED IN PART
and DENIED IN PART. The motion is denied only with respect to AmeriAsia’s
proposed Lanham Act claim. Otherwise the motion is granted. Within 14 days of
the date of this Order, AmeriAsia may prepare a Proposed Second Amended
Counterclaims with respect to its Lanham Act counterclaims and circulate it to
counsel for NutriQuest. If NutriQuest does not consent to the filing of that




7
      AmeriAsia cites Total Safety v. Rowland, No. 13-cv-6109, 2014 WL
6485461, at *8 (E.D. La. Nov. 18, 2014), a decision in which a federal district
court denied a plaintiff’s motion to dismiss a defendant’s wrongful-TRO
counterclaim, concluding that the defendant stated “a claim for damages and
attorney fees incurred in defending a wrongfully issued TRO.” This decision
largely implicates Louisiana state rules, and AmeriAsia does not explain
precisely how that decision applies in this context.


                                         13
proposed amended pleading, AmeriAsia may file a renewed motion for leave to
amend, which the Court will resolve based on the written submissions alone.



Date: October 17, 2018                  s/ Katherine Menendez
                                        Katherine Menendez
                                        United States Magistrate Judge




                                      14
